Citation Nr: 1755213	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities secondary to diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACTS

1. The Veteran's bilateral peripheral neuropathy of the upper extremities is proximately due to his diabetes mellitus.

2. The Veteran's bilateral peripheral neuropathy of the lower extremities is proximately due to his diabetes mellitus.


CONCLUSIONS OF LAW

1. Service connection for peripheral neuropathy of the bilateral upper extremities, as secondary to diabetes mellitus, type 2, is established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. Service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to diabetes mellitus, type 2, is established.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

II. Legal Criteria 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Merits of the Claim

The Veteran contends that he is entitled to service connection for upper and lower extremity peripheral neuropathy.  The Veteran asserted that his peripheral neuropathy was caused or aggravated by his service-connected diabetes mellitus.  See March 2012 Supplemental Claim.  After a careful review of the record, the Board finds that the evidence supports the Veteran's claim.  

The Veteran was granted service connection for diabetes mellitus in August 2001 with a 20 percent rating assigned effective May 3, 2001.

In a statement dated in October 2012, the Veteran was diagnosed with peripheral neuropathy of the upper and lower extremities.  See October 2012 Dr. T.H. Letter.  Dr. T.H. noted the Veteran experiences painful numbness in his hands and feet.  

In a medical examination report dated in October 2012, the examiner opined that the Veteran's neurological problems were peripheral neuropathy and that the condition is a complication of diabetes mellitus due to the onset of neuropathy in relation to the onset of diabetes mellitus.  

As the evidence is in at least equipoise, the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities are granted.  




ORDER

Service connection for bilateral peripheral neuropathy of the upper extremity is granted.

Service connection for bilateral peripheral neuropathy of the lower extremity is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


